DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/18/2022 have been fully considered but they are not persuasive. 
Applicant argues:  “Jun fails to teach the feature "the first film layer does not cover a wafer edge region of the first wafer, and has a blank region in a wafer edge region" recited in claim 1.”
Examiner notes that semiconductor features are not conventionally formed on the edge of the wafer, and there are many reasons for that.  Typical of this, Jun, Figs. 11-12 illustrate rectangular semiconductor formations and that they are not formed on wafer edges.
Applicant argues:  “Jun as the claimed feature of performing image recognition to the first wafer image to obtain first data. However, the operation 832 of Jun is associated with the electron-based overlay marks 400, and the overlay error is associated with patterns of the overlay features 134a and 154, rather than the ILD film 140 and the substrate 112. Thus, Jun fails to teach the feature "performing image recognition to the first wafer image to obtain a first data regarding to the wafer and the first film" recited in claim 1. Grodnensky is silent about the features of the claimed invention.”
Examiner disagrees.  Jun teaches obtaining image data using an electron microscope, and Grodnensky indicates that image data can also be obtained using other types of cameras as well.  
Examiner also notes that Jun teaches depositing multiple films and different materials typical of semiconductor manufacturing. 
Which aspect of the semiconductor manufacturing are the claims intended to improve?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200057388 to Jun (“Jun”) in view of US 20020177057 to Grodnensky (“Grodnensky”).
Regarding Claim 1:  “A method of monitoring a semiconductor process, comprising:
setting a process parameter to a first condition;  (For example see setting of “offsets HV1'-HV4' of the electron beam Bl” where the previous offset condidtions can be optimized for future operations, in Jun, Paragraphs 50 and 91.)
performing a first process to form a first film layer on a first wafer, wherein the first film layer does not cover a wafer edge region of the first wafer, and has a blank region in a wafer edge region;  (Examiner notes that this element is unclear in that the first film layer does not cover the edge but has a region on the edge.  For the remainder of this action, the first film layer is treated as not having any regions in a wafer edge region. 
Prior art teaches, for example: “In some embodiments, the ILD layer 120 may be deposited by chemical vapor deposition (CVD), high density plasma (HDP) CVD, sub-atmospheric CVD (SACVD), spin-on coating, sputtering, or other suitable techniques.”  Jun, Paragraph 68 and similar other depositions in the process-and-inspection flow in Figs. 8A-8B.  Also See that multiple film layers may be deposited on the wafer surface and not on the wafer edge in Figs. 11-12.)
photographing the first wafer having the first film layer by an image capturing device to obtain a first wafer image;  (“the electron-based image is received by the computer as shown in the operation 81,” Jun, Paragraph 50.  See additional treatment below.)
performing image recognition to the first wafer image to obtain a first data regarding to the wafer and the first film; and  (“through the algorithm in the operation 832, some electron-based image associated with the electron-based overlay marks 400 is analyzed, and the overlay error between patterns of two layer is obtained as shown in the operation 832.”  Jun, Paragraph 50. Thus the image is analyzed, patterns of interests are recognized and image data, including an overlay error, is obtained.)
determining whether a position of the first film layer is offset according to the first data.”  (“… and the overlay error between patterns of two layer is obtained as shown in the operation 832,” which includes an indication of the position of the first layer and its relative correctness.  Jun, Paragraph 50.)
Jun does not explicitly teach “photographing by an image capturing device.”  However, Jun teaches taking an “electron-based image” which is either an equivalent or a known substitute for an image capturing device, particularly since Specification indicates that the method of monitoring can be used with different types of image capturing devices.  See Specification, Paragraph 18.
Cumulatively, Grodnensky teaches the above claim feature in the context of semiconductor inspection:  “There are also a number of sensitive tools available at relatively low cost that are suitable for the measurement of area. By the way of example, tools such as CCD cameras, channel electron multipliers, photodiodes and the like may all be used to measure the areas of the marks. … the described detectors can readily be incorporated into etch chambers, lithographic exposures tools and/or virtually any other desired type of semiconductor manufacturing equipment”.   Grodnensky, Paragraphs 50 and 58.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Jun to perform photographing by an image capturing device as taught in Grodnensky, in order to perform inspection during a semiconductor manufacturing process.  See Grodnensky, Paragraphs 50 and 58.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularty directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	.
Regarding Claim 2:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the image capturing device includes a charge-coupled device camera or a complementary metal-oxide-semiconductor camera.”  (See “example, tools such as CCD [charge-coupled device] cameras, channel electron multipliers, photodiodes [semiconductor cameras]” in Grodnensky, Paragraph 50.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first data comprises a positional offset on an X axis of the first film layer and a positional offset on a Y axis of the first film layer.”  (“from the electron-based image, the overlay error in the X direction between patterns of two layer can be correspondingly determined by offsets HV1'-HV4' of the electron beam Bl in the X direction. … Similarly, the overlay error between the features 134 and 154 in the Y direction can be determined by the offset of the electron beam Bl in Y direction correspondingly.”  Jun, Paragraph 50.)
Regarding Claim 4:  “The method of monitoring a semiconductor process as claimed m claim 3, further comprising inputting the first data into a static process control diagram.”  (Note that a diagram is not an automation or a method, thus this claim does not indicate substantively more than that the data is used in process control.  See using inspection data in process control in Jun Paragraph 50 and a corresponding control diagram in Figs. 8.)
Regarding Claim 5:  “The method of monitoring a semiconductor process as claimed m claim 1, further comprising:
determining whether a position of the first film layer on the first wafer is offset according to the first data, … maintaining the process parameter at the first condition when the first data falls within a predetermined threshold range for performing a second process of a second wafer; and  (“If the overlay error is within an acceptable range, the photoresist layer may be hard baked, and the method proceeds to following fabrication process,” Jun, Paragraph 104.)
performing batch automatic equipment tuning or manual equipment tuning when the first data exceeds the predetermined threshold range and setting the process parameter to a second condition for performing the second process of the second wafer.”  (“If the overlay error is out of specification (e.g., greater than an acceptable range), the method 700 proceeds step 716 where the another wafer may be sent to rework with adjusting the exposure tool 820 (referring to FIG. 12) according to the overlay error.”  Jun, Paragraph 104.)
Regarding Claim 6:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first process comprises arranging the first wafer in chemical vapor deposition equipment having a shadow ring configured for shadowing the wafer edge for performing a deposition process.”  (First, it is not clear that the claimed steps of semiconductor manufacturing particularly limit or change the method of monitoring of Claim 1.  The claimed method seems to be equally applicable to inspecting semiconductor layers regardless of processes of deposition.  Jun teaches this and an application with chemical vapor deposition.  See, Jun, Paragraph 68.) 
Regarding Claim 7:  “The method of monitoring a semiconductor process as claimed in claim 6, wherein a material of the first film layer comprises silicon carbide, silicon nitride, and silicon oxide.”  (See reasons for rejection in Claim 6.  Also note “The ILD layer 120 may include … silicon oxide, silicon nitride, silicon oxynitride, …”  Jun, Paragraph 68.)
Regarding Claim 8:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first process comprises performing an edge bead removal process to the first wafer having a deposited film.”  (See reasons for rejection in Claim 6.  Also note that Jun teaches “removing excess portions of the material layer out of the openings,”  Jun, Paragraph 69.)
Regarding Claim 9:  “The method of monitoring a semiconductor process as claimed in claim 8, wherein the deposited film comprises a copper plating film or a copper seed layer.”  (See reasons for rejection in Claim 6.  Also note “the features 132-136 may include a conductive material such as copper,”  Jun, Paragraph 69.)
Regarding Claim 10:  “The method of monitoring a semiconductor process as claimed in claim 9, further comprising forming a barrier layer on the first wafer before the deposited film is formed.”  (See reasons for rejection in Claim 6.  Also note an example of barrier layers between target layers:  “For example, the formation of a first feature over or on a second feature in the description that follows may include embodiments in which the first and second features are formed in direct contact, and may also include embodiments in which additional features may be formed between the first and second features, such that the first and second features may not be in direct contact.” Jun, Paragraphs 23 and 71.)
Regarding Claim 11:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein during the photographing the first wafer having the first film layer, the first film is an unpatterned film.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, unpatterned film may comprise metal or dielectric layers of a semiconductor.  Prior art teaches examples of this:  “The pad layer may be a thin film comprising silicon oxide formed using, for example, a thermal oxidation process.”  Jun, Paragraph 72.  Also, “The absorption layer may include a metal film such as chromium (Cr) for absorbing light directed thereon.”  Jun, Paragraph 108.)
Regarding Claim 12:  “The method of monitoring a semiconductor process as claimed in claim 1, wherein the first data comprises an offset between a center of the first film layer and a center of the wafer.”  (“… and the overlay error between patterns of two layer is obtained as shown in the operation 832,” which includes an indication of the position of the first layer and its relative correctness.  Jun, Paragraph 50.  See Figs. 11-12 where the feature layers have specific coordinates on the wafer and thus specific offsets from the center of the wafer.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483